WENTWORTH, Judge.
Appellant challenges a sentence imposed for the offense of trafficking in cocaine. In imposing this sentence pursuant to the Fla.R.Crim.P. 3.701 sentencing guidelines, the court assessed points in the guidelines computation for “legal constraint” at the time of the offense. The record establishes that appellant had been released on a cash appearance bond prior to this offense. It was indicated that the bond was subsequently forfeited, but the record does not show when or for what reason it was forfeited. Pretrial bail-bond release does not constitute “legal constraint” under Fla.R.Crim.P. 3.701 d.6. See Jones v. State, 520 So.2d 672 (Fla. 5th DCA 1988); Mize v. State, 495 So.2d 845 (Fla. 3d DCA 1986); see also, Jaggers v. State, 509 So.2d 1165 (Fla. 1st DCA 1987), aff'd, 526 So.2d 682 (Fla.1988).
The points assessed for legal constraint altered appellant’s recommended sentencing range. The sentence is therefore vacated and the cause remanded for resen-tencing.
ERVIN and BOOTH, JJ., concur.